DETAILED ACTION
Election/Restrictions
Group I, claims 1-5 were elected without traverse in the June 22, 2022 response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta (US 20190084249) in view of Doyle (US 20030214065).
As to claim 1, Hatta teaches a process including forming a preform (100) on a liner (Abstract).  Hatta provides a first mold (Fig. 1, item 30) and a second mold (Fig. 1, item 20) with a runner (22) for pouring resin (64).  Hatta inherently places the preform in the cavity between the first mold (Fig. 4, item 30) and second mold (20) to define a first gap (Fig. 4, between 0 and 30) and a larger second gap (Fig. 4, between 0 and 20).  Hatta introduces resin (Fig. 3, item J) into the cavity through a runner (22) and bringing the second mold close to the preform for compressive filling (Fig. 6, 20 contacts 30).
Hatta is silent to (a) the first mold and second mold forming “a plurality of cavities”, and (b) sequentially closing a runner connecting to the cavity determined to have a resin injection amount equal to a predetermined value.
Doyle teaches injection molding into (a) a first and second mold forming a plurality of cavities (170, 180), and (b) sequentially closing runners (Fig. 2, item 102) connected to each cavity when pressure sensors ([0037]) and a controller determine filling of the mold cavity ([0065]).
It would have been prima facie obvious to one of ordinary skill in the art to incorporate these features from Doyle into Hatta because (a) this is the obvious duplication of parts to beneficially and simultaneously produce multiple parts, and (b) the use of the Doyle process for sensing pressure and closing the runners is the use of a known automated technique to improve a similar device/process in the same way to provide the predictable result that the amount of resin in the article would be constant for all articles. 
As to claim 2, since Doyle senses pressure ([0037]) and uses the data and an algorithmic controller to determine when to close the runner, it necessarily determines that the pressure is equal to a threshold/predetermined value.  As to claim 3, during closing of the Doyle runner, a gap is present between the two positions depicted in Fig. 2.  As to claims 4 and 5, these claims appear to recite conditional limitations.  In the event that the recited conditions are not met and the parts are successfully made, then claims 4 and 5 appear to be satisfied.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta (US 20190084249) in view of Doyle (US 20030214065), and further in view of Kogure (US 4,359,435).
As to claims 4 and 5, even though Hatta does not expressly show the claimed conditions being satisfied, Kogure teaches that changes in the senses pressure during charging indirectly reflect changes in the charged quantity of resin (2:45-47) and would indicate defects such as flash and short shot (2:48-61).  In the combination, one practicing the Hatta process would understand from Kogure that changes in the sensed pressure from the optimal cycle (including any lapse or delay) are correlated to defective parts.
It would have been prima facie obvious to incorporate these features from the Kogure process into the modified Hatta process because this is the application of a known improvement (correlation of charging pressure to defects) from Kogure into the base Hatta process to yield the predictable result that charging pressure in the Hatta process could be used to identify defective parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742